DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.
 
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on November 1, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered and signed copies of the 1449 form are attached. 

Election/Restrictions 
In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species makes a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If art is found on a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. However, the search is only expanded in accordance with Ex Parte Hozumi to the extent that all members of the searched scope share a technical feature which is a substantial structural feature (see improper Markush group rejection herein). As described in the previous action, the search and consideration was expanded to include additional species as described therein.  The scope of the search and consideration has again been expanded to include the compound 
    PNG
    media_image1.png
    224
    222
    media_image1.png
    Greyscale
. It has been determined that the entire scope claimed is not patentable.  


Response to Remarks and Amendments
Applicant’s response filed October 10, 2022 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With regard to the rejection of claims 1 and 2 under 35 USC 102(a)(1), the rejection is withdrawn in view of Applicant’s persuasive remarks.  The following rejections are newly applied.

Status of Claims 
Claims 1, 2 and 7-17 are pending in the instant application. Claims 8-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Claims 1, 2, 7 and 16-17 read on an elected invention and species and therefore remain under consideration in the instant application. 


Claim Objections
Claim 17 is objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/013914 (“the ‘914 publication”).
With respect to the interpretation of the instant claims, it is noted that the term "treating" as used in the instant claims is never ascribed a particular limiting definition in the specification.  Therefore, it is given its broadest reasonable interpretation which is consistent with the art.  As evidenced by Mosby’s Dictionary of Medicine, Nursing, & Health Professions (2009), the treatment of a disease includes symptomatic treatment, wherein the symptoms of a disease are treated without treating or curing the underlying cause of the disease itself.
The ’914 publication teaches compounds of the formula 
    PNG
    media_image2.png
    32
    194
    media_image2.png
    Greyscale
which are disclosed as being useful as inhibitors of voltage-gated sodium channels (see Abstract, paragraph [0175]).
The reference goes on to exemplify anticipatory compounds.  As one example the compound 218 has the structure 
    PNG
    media_image1.png
    224
    222
    media_image1.png
    Greyscale
(Fig 1-30).  The compound reads on formula (VI) where q is 0; X’ is -CH2-; p is 1; m is 3; and each R2 is methyl.  The art teaches that the compounds disclosed therein are useful for treating cancer pain (see claims 108,  114, and 115 for example). Since the treatment of cancer pain reads on the instantly claimed method of treating cancer, the claimed invention is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/013914 (“the ‘914 publication”) in view of Roger et al.
Applicant’s claims are drawn to a method of inhibiting LOX-1 in at least one cell, comprising contacting the cell with an effective amount of a compound of Formula (I), where said contacting is via administration to a subject (claim 55) or wherein the subject has been diagnosed with a need for treatment of a disorder associated with LOX-1 activity.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The ’914 publication teaches compounds of the formula 
    PNG
    media_image2.png
    32
    194
    media_image2.png
    Greyscale
which are disclosed as being useful as inhibitors of voltage-gated sodium channels (see Abstract, paragraph [0175]).
The reference goes on to exemplify anticipatory compounds.  As one example the compound 218 has the structure 
    PNG
    media_image1.png
    224
    222
    media_image1.png
    Greyscale
(Fig 1-30).  The compound reads on formula (VI) where q is 0; X’ is -CH2-; p is 1; m is 3; and each R2 is methyl.  The art teaches that the compounds disclosed therein are useful for treating cancer pain (see claims 108,  114, and 115 for example). Since the treatment of cancer pain reads on the instantly claimed method of treating cancer, the claimed invention is anticipated.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The difference between the prior art and the instant claims, in particular claim 2, is that the prior art does not explicitly teach the treatment of breast cancer.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
To this end, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."  Further, MPEP 2144.06 states that it is obvious to substitute art-recognized equivalents which are known for the same purpose. 
In the present case, the skilled artisan conducting the method of the instantly claimed invention would merely be carrying out the explicit teaching or suggestion of the prior art as in rationale (G) above.  In particular, Roger et al. teaches that voltage-gated sodium channel inhibition as a mechanism for the treatment of cancer.  The reference notes that NaV proteins are highly overexpressed in cancer biopsies and cancer cells while they are undetectable in most cognate normal tissues (p. 4, Table 1) and proposed to serve as new targets for cancer therapy.  Table 1 illustrates multiple studies which have shown NaV to be overexpressed in breast cancer in particular.  Further “Cancer cell invasion is reduced by shRNA targeting the expression of NaV1.5, as well as by inhibitory molecules that plug and close the internal pore of the NaV channel, such as tetrodotoxin, or reduce its activity such as ranolazine (p. 16).  Finally, the art concludes that it is been “clearly demonstrated that the expression of NaV1.5 in human breast cancer cells is critical for the metastatic colonization of lungs of immunodepressed mice” and that NaV 1.5 inhibitors significantly reduce this metastasis.  Thus, the art provides a clear and explicit suggestion to utilize compounds already known in the art to be sodium channel inhibitors to be used in the treatment of cancer, and breast cancer in particular.  This teaching is especially relevant in view of the teaching of the primary reference, the ‘914 publication, that the compounds disclosed therein are also useful for treating cancer pain.  Therefore, the combination of prior art references would have suggested the claimed method of treating breast cancer comprising administration of a compound (IV) with at least a reasonable expectation of success.
Absent a showing of surprising or unexpected results, the instantly claimed invention would have been prima facie obvious to the person of ordinary skill in the art.

Conclusion 
Claims 7 and 16 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday -Thursday 8-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699